Citation Nr: 1713462	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  08-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a separate compensable rating for neurological impairment related to service-connected lumbar strain, to include bilateral radiculopathy of the lower extremities, bladder impairment, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the RO in San Juan, Puerto Rico, which, in pertinent part granted service connection for a low back disability and assigned a 20 percent initial rating effective April 20, 2007.  A November 2011 rating decision granted a 40 percent rating for the low back disability for the period beginning October 19, 2010.  In an April 2016 Decision, the Board granted a 40 percent rating for the low back disability for the entire period from April 20, 2007.

The matter was previously remanded by the Board in April 2016 for new examinations to evaluate the issue of separate compensable ratings for neurological abnormalities associated with lumbar strain, to include bilateral radiculopathy of the lower extremities, bladder impairment, and erectile dysfunction.  The Veteran was afforded VA examinations in May 2016 that addressed the issue on appeal.  The May 2016 VA examination reports are of record.  As such, the directives of the April 2016 Board Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with neurological impairments of radiculopathy of the lower extremities, bladder impairment, and erectile dysfunction.

2.  The currently diagnosed neurological impairments, to include radiculopathy of the lower extremities, bladder impairment, and erectile dysfunction are related to the non-service-connected congenital spinal stenosis and tethered cord syndrome, and not to the service-connected lumbar strain disability.


CONCLUSION OF LAW

The criterial for a separate compensable rating for neurological impairments of radiculopathy of the lower extremities, bladder impairment, and erectile dysfunction, or any other neurological impairment, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As the separate compensable rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection for lumbar strain, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the U. S. Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran received a VA Back (Thoracolumbar Spine) examination and a Urinary Tract Conditions examination in May 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the VBMS file, conducted an in-person examination, and rendered the requested findings.  Further, the Veteran received adequate spinal examinations and opinions during the course of this appeal. 

All relevant documentation, including VA, private, and Social Security Administration (SSA) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a separate compensable rating neurological impairment related to service-connected lumbar strain.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Separate Compensable Rating for Neurological Impairment

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced having back pain, radiating from the back into the lower extremities, which began during service.  The Board finds that the Veteran is currently diagnosed with the neurological impairments of bilateral radiculopathy of the lower extremities, bladder impairment, and erectile dysfunction per the May 2016 VA Back (Thoracolumbar Spine) examination and the May 2016 VA Urinary Tract Conditions examination.

After a review of all the medical and lay evidence, the Board finds that the weight of the evidence shows that the currently diagnosed neurological impairments, to include radiculopathy of the lower extremities, bladder impairment, and erectile dysfunction are related to the non-service-connected congenital spinal stenosis and tethered cord syndrome, and are not related to the service-connected lumbar strain (low back) disability.  

The May 2016 VA Back (Thoracolumbar Spine) examination report reflects that the Veteran was diagnosed with tethered cord syndrome and congenital spinal stenosis in 2011, and that these diseases cause back pain, pain and weakness in the lower extremities, neurogenic bladder, and erectile dysfunction.  The VA examiner reasoned that the service-connected lumbar strain is a muscle and soft tissue condition, while the spinal stenosis and tethered cord syndrome are conditions which result in direct mechanical pressure on the spinal cord that results in the neurologic bladder impairment, bilateral radiculopathy, and erectile dysfunction.  The VA examiner opined that it is less likely than not that the Veteran's neurologic impairments (radicular pain, bladder dysfunction, and erectile dysfunction) are associated with the service-connected lumbar strain.  The VA examiner conducted an in-person examination of the Veteran, considered the Veteran's lay statements and medical records, and gave a thorough medical opinion as to the etiology of the Veteran's neurologic impairments that was supported by a rationale. The May 2016 Urinary Tract examination report reflects that the Veterans bladder dysfunction is neurogenic bladder.  

The VA examiner in May 2016 also diagnosed erectile dysfunction, and reasoned that according to the current medical literature, spinal stenosis is a known cause of neurogenic bladder and erectile dysfunction, whereas lumbar strain is not.  The VA examiner opined, based on the medical literature, that the Veteran's neurogenic bladder and erectile dysfunction are secondary to congenital spinal stenosis, and not to lumber strain.  The VA examiner conducted an in-person examination of the Veteran, considered the Veteran's lay statements and medical records, gave a medical opinion as to the etiology of the Veteran's neurologic impairments, and supported the opinion with a rationale that included identifying a more likely cause of the neurologic impairments; therefore, the Board places high probative weight on this opinion.

The Board acknowledges the Veteran's contention that service-connection is warranted for all currently diagnosed spinal disabilities, but finds that, under the facts of this case that include diagnoses of congenital non-service-related back disorder, as a lay person the Veteran's contentions are entitled to little probative weight as such questions are medically complex.  Such opinions would require knowledge of the processes and interactions of the genitourinary system, the musculoskeletal system, and nervous system, and the ability to differentiate between different possible etiologies of neurological disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301   (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

The etiology of the Veteran's disabilities in this case involve complex medical questions dealing with the spinal cord, nervous system, musculoskeletal system, and genitourinary system, and such disabilities are diagnosed primarily on clinical findings and physiological testing, rather than observable symptoms.  While the Veteran is competent under the facts of this case to relate symptoms such as pain and numbness experienced at any time, he is not competent in this case to opine on the cause of the lower extremity radiculopathy and/or the relationship between lumbar strain and bladder dysfunction, or erectile dysfunction, or to specifically differentiate the etiology of neurological symptoms (whether back strain or spinal stenosis) involving possible etiologies near the same anatomical location, because such medical opinions require specific medical knowledge and training that the Veteran has not been shown to possess and involve complex medical questions involving neurological-orthopedic relationships.

For these reasons, the Board finds that the weight of the evidence is against service connection or the assignment of a separate compensable rating for neurological impairment related to service-connected lumbar strain, to include bilateral radiculopathy of the lower extreminites, bladder impairment, and erectile dysfunction.  VA examiners have specifically opined that the cause of the radiculopathy, erectile dysfunction, and bladder impairment are the non-service-connected congenital spinal stenosis and tethered cord syndrome and not the service-connected lumbar strain.  As the preponderance of the evidence is against assignment of a separate compensable rating for a neurological impairment, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board had also considered whether referral for an extraschedular rating is warranted in this matter.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of 

hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, in its April 2016 Remand, citing to the relevant case law and regulation, the Board found that the Veteran's back symptomatology was specifically contemplated by the schedular rating criteria for orthopedic disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  Further, in the instant decision, the Board finds that the Veteran is not entitled to a separate compensable rating for bilateral radiculopathy, erectile dysfunction, or bladder impairment because these impairments are caused by non-service-connected congenital spinal stenosis and tethered cord syndrome.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, 

adequate.  Absent any exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A separate compensable rating for neurological impairment related to service-connected lumbar strain, to include bilateral radiculopathy of the lower extremities, bladder impairment, and erectile dysfunction, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


